Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Senior Unsecured Notes $4,000,000,000 $157,200.00 PROSPECTUS Pricing Supplement Number: 4897 Dated March 29, 2006 Filed Pursuant to Rule 424(b)(3) PROSPECTUS SUPPLEMENT Dated January 6, 2009 Dated March 29, 2006 Registration Statement: No. 333-132807 GENERAL ELECTRIC CAPITAL CORPORATION GLOBAL MEDIUM-TERM NOTES, SERIES A (Senior Unsecured Fixed Rate Notes) This debt is not guaranteed under the Federal Deposit Insurance Corporations Temporary Liquidity Guarantee Program. The notes offered hereby are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. Investing in these notes involves risks (See "Risk Factors" in our Quarterly Report on Form 10-Q filed with the SEC on October 30, 2008). Issuer: General Electric Capital Corporation Ratings: Aaa/AAA Trade Date: January 6, 2009 Settlement Date (Original Issue Date): January 9, 2009 Maturity Date: January 10, 2039 Principal Amount: US $4,000,000,000 Price to Public (Issue Price): 98.478% Agents Commission: 0.750% All-in Price: 97.728% Net Proceeds to Issuer: US $3,909,120,000 Treasury Benchmark: 4.375% due February 15, 2038 Treasury Yield: 2.997% Spread to Treasury Benchmark: Plus 4.00% Reoffer Yield: 6.997% Interest Rate Per Annum: 6.875% Interest Payment Dates: Semi-annually on the 10 th of each January and July, commencing July 10, 2009 and ending on the Maturity Date Page 2 Filed Pursuant to Rule 424(b)(3) Dated January 6, 2009 Registration Statement: No. 333-132807 Day Count Convention: 30/360 Denominations: Minimum of $1,000 with increments of $1,000 thereafter Call Notice Period: None Put Dates (if any): None Put Notice Period: None CUSIP: 36962G4B7 ISIN: US36962G4B75 Common Code: Investing in the Notes involves risks. See "Risk of Foreign Currency Notes and Indexed Notes" on page 2 of the accompanying prospectus supplement and "Risk Factors" on page 2 of the accompanying prospectus. Plan of Distribution: The Notes are being purchased by the underwriters listed below (collectively, the "Underwriters"), as principal, at 98.478% of the aggregate principal amount less an underwriting discount equal to 0.750% of the principal amount of the Notes. Institution Commitment Lead Managers: Barclays Capital Inc. $1,293,333,334 Citigroup Global Markets Inc. $1,293,333,333 Morgan Stanley & Co. Incorporated $1,293,333,333 Co-Managers: Blaylock Robert Van, LLC $20,000,000 Cabrera Capital Markets, LLC $20,000,000 CastleOak Securities, L.P. $20,000,000 Samuel A. Ramirez & Co., Inc. $20,000,000 Toussaint Capital Partners, LLC $20,000,000 The Williams Capital Group, L.P. $20,000,000 Total $4,000,000,000 The Company has agreed to indemnify the Underwriters against certain liabilities, including liabilities under the Securities Act of 1933, as amended. Page 3 Filed Pursuant to Rule 424(b)(3) Dated January 6, 2009 Registration Statement: No. 333-132807 Additional Information General At the nine months ended September 30, 2008, we had outstanding indebtedness totaling $531.747 billion, consisting of notes payable within one year, senior notes payable after one year and subordinated notes payable after one year. The total amount of outstanding indebtedness at September 30, 2008, excluding subordinated notes payable after one year, was equal to $521.192 billion. Consolidated Ratio of Earnings to Fixed Charges The information contained in the Prospectus under the caption Consolidated Ratio of Earnings to Fixed Charges is hereby amended in its entirety, as follows: Year Ended December 31, Nine Months Ended September 30, 2008 1.72 1.82 1.66 1.63 1.56 1.37 For purposes of computing the consolidated ratio of earnings to fixed charges, earnings consist of net earnings adjusted for the provision for income taxes, minority interest and fixed charges. Fixed charges consist of interest and discount on all indebtedness and one-third of rentals, which we believe is a reasonable approximation of the interest factor of such rentals. Other On December 18, 2008, Standard & Poors Ratings Services said it had revised its outlook on GECC to negative from stable and affirmed its 'AAA' long-term and 'A-1+' short-term credit ratings. CAPITALIZED TERMS USED HEREIN WHICH ARE DEFINED IN THE PROSPECTUS SUPPLEMENT SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE PROSPECTUS SUPPLEMENT.
